                   UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA
                               EASTERN DIVISION




EKARIUS M.,                                  Case No. ED CV 18-02645-DFM

                  Plaintiff,                 MEMORANDUM OPINION
                                             AND ORDER
             v.
ANDREW M. SAUL,
Commissioner of Social Security,

                  Defendant.




      Plaintiff Ekarius M. (“Plaintiff”) appeals from the final decision of the
Social Security Commissioner denying his applications for disability insurance
benefits (“DIB”) and Supplemental Security Income (“SSI”).1 For the reasons
set forth below, the Commissioner’s decision is affirmed.
                                        I.
                         PROCEDURAL HISTORY
      Plaintiff filed applications for DIB and SSI in July 2015 and alleged
disability beginning March 27, 2012. See Administrative Record (“AR”) 232-


      1
       The Court partially redacts Plaintiff’s name in compliance with Federal
Rule of Civil Procedure 5.2(c)(2)(B) and the recommendation of the
Committee on Court Administration and Case Management of the Judicial
Conference of the United States.
                                       1
50. Plaintiff later amended his onset date to February 13, 2014. See AR 71.
Plaintiff’s initial applications were denied, and Plaintiff attended a hearing
before an Administrative Law Judge (“ALJ”) on February 6, 2018. See AR 45-
89.
      The ALJ denied his claim in a decision dated March 1, 2018. See AR 10-
31. The ALJ found that Plaintiff suffered from the severe impairments of
paranoid schizophrenia, bipolar disorder, psychosis, substance
addiction/cannabis dependence, and dyslexia. See AR 15. The ALJ concluded
that Plaintiff did not have an impairment or combination of impairments that
met or medically equaled one of the listed impairments. See AR 16. The ALJ
then determined that despite his impairments, Plaintiff had the residual
functional capacity (“RFC”) to perform a full range of work at all exertional
levels with the following non-exertional limitations relevant here:
            The claimant is able to understand, remember, and
            carry out simple, routine, repetitive instructions. He is
            not able to engage in interaction with the public; he is
            able to engage in occasional interaction with co-
            workers and supervisors. The claimant would be off
            task a maximum of five minutes, or approximately
            nine percent of the workday, while remaining at the
            workstation.
AR 18. Relying on the testimony of a vocational expert (“VE”), the ALJ
concluded that Plaintiff could perform his past relevant work as a stores
laborer as generally performed. See AR 24-25. The ALJ also relied on the VE
to conclude that Plaintiff could also perform other jobs existing in the national
economy, concluding that Plaintiff could work as a harvest worker, cleaner II,
and laundry laborer. See AR 25-26. The ALJ accordingly concluded that
Plaintiff was not disabled. See AR 26.
                                         2
      The Appeals Council declined review, making the ALJ’s decision the
final decision of the Commissioner. See AR 3-9. This action followed.
                                       II.
                             ISSUE PRESENTED
      The parties dispute whether the ALJ properly considered the opinion of
an examining psychologist, Dr. Kara Cross. See Joint Stipulation (“JS”) at 4.
                                       III.
                                  ANALYSIS
      Three types of physicians may offer opinions in Social Security cases:
those who treated the plaintiff, those who examined but did not treat the
plaintiff, and those who did neither. See 20 C.F.R. §§ 404.1527(c), 416.927(c).
A treating physician’s opinion is generally entitled to more weight than an
examining physician’s opinion, which is generally entitled to more weight than
a nonexamining physician’s. See Ghanim v. Colvin, 763 F.3d 1154, 1160 (9th
Cir. 2014). When a treating or examining physician’s opinion is
uncontroverted by another doctor, it may be rejected only for “clear and
convincing reasons.” Carmickle v. Comm’r, SSA, 533 F.3d 1155, 1164 (9th
Cir. 2008) (citation omitted). Where such an opinion is contradicted, the ALJ
may reject it for “specific and legitimate reasons that are supported by
substantial evidence in the record.” Id. The weight accorded to a physician’s
opinion depends on whether it is consistent with the record and accompanied
by adequate explanation, the nature and extent of the treatment relationship,
and the doctor’s specialty, among other factors. See 20 C.F.R. §§ 404.1527(c),
416.927(c). The Court must consider the ALJ’s decision in the context of “the
entire record as a whole,” and if the “‘evidence is susceptible to more than one
rational interpretation,’ the ALJ’s decision should be upheld.” Ryan v.
Comm’r of Soc. Sec., 528 F.3d 1194, 1198 (9th Cir. 2008) (citation omitted).


                                        3
      Dr. Cross examined Plaintiff in October 2015 and diagnosed him with
schizoaffective disorder and cannabis abuse, in remission. See AR 408. Dr.
Cross noted Plaintiff’s prior diagnosis of bipolar disorder. See AR 405. Dr.
Cross opined that Plaintiff had no limitations in understanding, remembering,
and carrying out simple one or two step instructions. See AR 409. Dr. Cross
also opined that Plaintiff was not significantly limited in his ability to do
detailed and complex tasks. See id. But Dr. Cross opined that Plaintiff was
“moderately limited” in his ability to understand, remember, and carry out
simple one or two-step job instructions, and to do detailed and complex tasks,
“without emotionally decompensating” during an 8 hour day, 40 hour week.
Id. Dr. Cross assessed that Plaintiff was “not significantly limited” in
maintaining concentration, attention, and reasonable persistence, but was
“moderately limited” in pace. AR 409. Dr. Cross also assessed that Plaintiff
was “moderately limited” in his ability to maintain regular attendance at work
and perform activities on a consistent basis. AR 410. The ALJ gave “great
weight” to Dr. Cross’s opinion. AR 20.
      Plaintiff argues that the ALJ rejected without explanation various
limitations in Dr. Cross’s opinion. See JS at 7 (“The ALJ’s RFC does not
adequately capture all of the limitations found by Dr. Cross.”). Plaintiff
specifically asserts that the ALJ did not account for Dr. Cross’s assessment that
Plaintiff would be “moderately limited” in his ability to carry out simple
instructions and do detailed and complex tasks without emotionally
decompensating. See id. The Court disagrees.
      Given that he gave Dr. Cross’s opinion great weight, the ALJ was
required in his RFC to account for Dr. Cross’s finding that Plaintiff had
“moderate” limitations in his ability to carry out instructions and do detailed
and complex tasks without emotionally decompensating. See Betts v. Colvin,
531 F. App’x 799, 800 (9th Cir. 2013) (finding error where ALJ gave great
                                         4
weight to doctor’s opinion but failed in RFC to account for “moderate”
limitations in completing normal workweek without psychologically-based
interruptions); Wascovich v. Saul, No. 18-659, 2019 WL 4572084, at *5 (E.D.
Cal. Sept. 20, 2019) (“This court adopts Betts analysis. The term ‘moderate’
should be interpreted to carry, in the context of disability, some semantic
weight. . . . This does not necessarily mean that the ALJ was required to
explicitly transcribe the limitation in the RFC. Rather, he is required to
account for it in his ‘translation.’”). The Court finds that the ALJ’s RFC
adequately satisfied this requirement.
      “Episodes of decompensation” are defined in the Social Security
regulations as “exacerbations or temporary increases in symptoms or signs
accompanied by a loss of adaptive functioning as manifested by difficulties in
performing activities of daily living, maintaining social relationships, or
maintaining concentration, persistence, or pace.” 20 C.F.R. § 404, Subpt. P,
App’x 1 § 12.00; see also Trnavsky v. Colvin, 636 F. App’x 390, 393 (9th Cir.
2016) (describing “decompensation” as when “the individual’s mental illness
manifests because of triggers in the workplace”). “Episodes of decompensation
may be demonstrated by an exacerbation in symptoms or signs that would
ordinarily require increased treatment or a less stressful situation (or a
combination of the two).” 20 C.F.R. § 404, Subpt. P, App’x 1 § 12.00.
      The ALJ’s RFC allowed Plaintiff to be “off task a maximum of five
minutes, or approximately nine percent of the workday, while remaining at the
workstation.” AR 18. It also limited him to only occasional interaction with
supervisors and co-workers and no contact with the public. See id. And,
finally, it limited him to tasks involving “simple, routine, repetitive
instructions.” Id. This final limitation accounts entirely for Dr. Cross’s finding
that Plaintiff would be “moderately limited” in his ability to do detailed and
complex tasks during a workweek without emotionally decompensating;
                                         5
Plaintiff would be limited to tasks involving simple, routine, repetitive
instructions. The ALJ’s RFC also directly accounted for Plaintiff’s pace
problems with an off-task allowance.
      The only question left is whether this off-task allowance was also
adequate to account for Plaintiff’s “moderate” limitation in his ability to
understand, remember, and carry out simple one or two-step job instructions
during a workday or workweek without emotionally decompensating. It is
clear that the ALJ carefully considered Dr. Cross’s opinion and crafted an
RFC that was designed to address the limitations she assessed. Of course,
ALJs are not required to explain how each part of a doctor’s opinion is
translated into an RFC determination. See Estep v. Colvin, No. 15-2647, 2016
WL 6988685, at *9 (E.D. Cal. Nov. 28, 2016) (“[A]n ALJ may synthesize and
translate assessed limitations into an RFC assessment . . . without repeating
each functional limitation verbatim in the RFC assessment or hypothetical.”).
Moreover, as the Commissioner argues, the evidence of Plaintiff’s limitations
was inconsistent and ambiguous. Indeed, an impartial medical expert testified
and offered functional limitations that were less restrictive and the ALJ
expressly gave the expert’s testimony partial weight. See AR 21-22.
      Finally, it is the ALJ’s province to synthesize the medical evidence. See
Lingenfelter v. Astrue, 504 F.3d 1028, 1042 (9th Cir. 2007) (“When evaluating
the medical opinions of treating and examining physicians, the ALJ has
discretion to weigh the value of each of the various reports, to resolve conflicts
in the reports, and to determine which reports to credit and which to reject.”);
Morgan v. Comm’r of Soc. Sec. Admin., 169 F.3d 595, 603 (9th Cir. 1999)
(holding that ALJ was “responsible for resolving conflicts” and “internal
inconsistencies” within doctor’s reports). Where, as here, the evidence is
susceptible to more than one rational interpretation, the ALJ’s decision must


                                        6
be upheld. See Burch v. Barnhart, 400 F.3d 676, 679 (9th Cir. 2005).
Therefore, remand is not warranted on this basis.
                                     IV.
                               CONCLUSION
      The decision of the Social Security Commissioner is affirmed.


Dated: January 28, 2020
                                           ______________________________
                                           DOUGLAS F. McCORMICK
                                           United States Magistrate Judge




                                      7
